DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 45 is objected to because of the following informalities:
Claim 45, line 1: “age” should be changed to --cage--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34,39-42, 44, 47 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recite “wherein the elongated device for transferring energy is configured to transfer energy centrally through the cage holder in a longitudinal direction of the cage holder from an outer extremity of the proximal end of the cage holder to an outer extremity of the distal end of the cage holder.”
Claim 39 recites “wherein the elongated device for transferring energy centrally includes a tube extending from the proximal end of the cage holder to the distal end of the cage holder.”
Claim 40 recites “wherein the tube extends from an outer extremity of the proximal end of the cage holder to an outer extremity of the distal end of the cage holder.”
Claim 47 recites “wherein the elongated shaft is configured to movably slide within the cage holder from an outer extremity of the proximal end of the cage holder to an outer extremity of the distal end of the cage holder.
For each of claims 34, 39, 40 and 47, it is unclear if “the proximal end” and “the distal end” of the cage holder are the same as or different than the “proximal end” and “distal end” of the elongated body previously recited in claim 33.  Since claim 33 recites “A cage holder comprising: an elongated body having a proximal end and a distal end” the claims will be interpreted in that “the proximal end” and “the distal end” of the cage holder are the same as the “proximal end” and “distal end” of the elongated body of claim 33.  A further clarifying amendment is required.
Claim 44 recites the limitation "the central longitudinal axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 48 recites the limitation "the elongated shaft" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33, 34, 38-43 and 46-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schell et al., U.S. PG-Pub 2011/0230965.
Regarding claims 33 and 34, Schell et al. discloses a cage holder comprising: an elongated body (200) having a proximal end (at 220) and a distal end (at 202), the elongated body extending from the proximal end to the distal end; and an elongated device (300, 320, 340) for transferring energy centrally from the proximal end to the distal end through the elongated body, the elongated device being at least partially enclosed by the elongated body; and wherein the elongated device for transferring energy is configured to transfer energy centrally through the cage holder in a longitudinal direction of the cage holder from an outer extremity of the proximal end to an outer extremity of the distal end (Figs. 2-4).
Regarding claims 38-43, Schell et al. discloses wherein the elongated device (300, 320, 340) for transferring energy centrally is a tube extending from an outer extremity of the proximal end to an outer extremity of the distal end (Fig. 4); wherein the elongated body (200) delimits a passage (210) in which the tube is located and/or held therein; wherein the passage extends from an outer extremity of the proximal end to an outer extremity of the distal end; and wherein the tube is a hollow tube (Figs. 2-4).
Regarding claims 46-50, Schell et al. discloses wherein the elongated device (300, 320, 340) for transferring energy centrally from the proximal end to the distal end through the elongated body (200) further includes an elongated shaft (440) removably held at the cage holder; wherein the elongated shaft is configured to movably slide within the cage holder from an outer extremity of the proximal end to an outer extremity of the distal end; wherein the elongated shaft is configured to be received by the tube or is removably held by the tube; wherein the elongated shaft is a solid rod (Figs. 4, 19 and paragraph [0061]); wherein the elongated device is configured to transfer energy centrally from the proximal end to the distal end of the elongated body (200) and centrally through a full length of the elongated body (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-37, 51 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schell et al., U.S. PG-Pub 2011/0230965 in view of Burgi, U.S. PG-Pub 2013/0226186.
Regarding claims 35-37, 51 and 52, Schell et al. discloses the invention essentially as claimed except for wherein the elongated device includes a first material and the elongated body includes a second material different to the first material, such that the first material has a higher material density and higher rigidity or a lower flexibility than the elongated body; the first material being a metal and the second material being a plastic.
Burgi discloses an implant holder having an elongated body (60, 62) that can be made of plastic (Fig. 4 and paragraph [0035]) and elongated device (64) extending from a proximal end to a distal end of the elongated body that can be made of metal (Fig. 4 and paragraph [0038]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the elongated body and elongated device of Schell et al., such that the elongated body is plastic and the elongated device is metal in view of Burgi to permit the cage holder be made of biocompatible materials since the cage holder is likely to be used in environments where contact with blood and other biological fluids or tissues will occur.

Claims 44 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schell et al., U.S. PG-Pub 2011/0230965.
Regarding claims 44 and 45, Schell et al. discloses wherein an external wall of the tube (300, 320, 340) is located a distance from a central longitudinal axis of the cage holder (Fig. 3), but does not explicitly disclose what the distance is.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the distance be 0.1 mm or between 0.5 mm and 5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/           Primary Examiner, Art Unit 3775